UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 57347 John Hancock Financial Trends Fund, Inc. (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Attorney and Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: December 31 Date of reporting period: September 30, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Financial Trends Fund, Inc. Securities owned by the Fund on September 30, 2006 (unaudited) Issuer Shares Value Common stocks 95.72% (Cost $41,669,689) Asset Management & Custody Banks 9.22% Affiliated Managers Group, Inc. (I)(L) 16,700 1,671,837 Bank of New York Co., Inc. (The) 24,000 846,240 Eaton Vance Corp. 20,000 577,200 Franklin Resources, Inc. 11,500 1,216,125 Legg Mason, Inc. 15,650 1,578,459 Northern Trust Corp. 5,000 292,150 State Street Corp. 29,000 1,809,600 Consumer Finance 0.82% Capital One Financial Corp. 9,000 707,940 Diversified Banks 8.89% HSBC Holdings Plc, American Depositary Receipt (United Kingdom) 5,500 503,415 U.S. Bancorp. 67,500 2,242,350 Wachovia Corp. 45,653 2,547,437 Wells Fargo & Co. 66,400 2,402,352 Diversified Capital Markets 0.69% UBS AG (Switzerland) 10,000 593,100 Insurance Brokers 0.60% Marsh & McLennan Cos., Inc. 10,000 281,500 National Financial Partners Corp. 5,730 235,102 Investment Banking & Brokerage 7.62% Goldman Sachs Group, Inc. (The) 3,500 592,095 Lehman Brothers Holdings, Inc. 22,000 1,624,920 Merrill Lynch & Co., Inc. 22,000 1,720,840 Morgan Stanley 7,750 565,052 Raymond James Financial, Inc. 59,925 1,752,207 TD Ameritrade Holding Corp. 18,150 342,127 Life & Health Insurance 5.38% AFLAC, Inc. 25,000 1,144,000 Prudential Financial, Inc. 28,510 2,173,887 StanCorp Financial Group, Inc. 30,000 1,338,900 Multi-Line Insurance 3.81% American International Group, Inc. 17,000 1,126,420 Genworth Financial, Inc. (Class A) 15,550 544,405 Hartford Financial Services Group, Inc. (The) 18,750 1,626,563 Page 1 John Hancock Financial Trends Fund, Inc. Securities owned by the Fund on September 30, 2006 (unaudited) Other Diversified Financial Services 9.66% Bank of America Corp. 76,008 4,071,749 Citigroup, Inc. 46,650 2,317,106 JPMorgan Chase & Co. 41,960 1,970,442 Property & Casualty Insurance 3.27% Ambac Financial Group, Inc. 7,000 579,250 Assured Guaranty Ltd. (Bermuda) 22,650 587,315 Axis Capital Holdings Ltd. (Bermuda) 11,500 398,935 ProAssurance Corp. (I) 17,615 868,067 Republic Companies Group, Inc. 20,000 398,000 Regional Banks 40.09% Alabama National Bancorp. 9,500 648,375 Ameris Bancorp. 21,480 584,471 BancorpSouth, Inc. 34,167 948,476 BB&T Corp. 38,382 1,680,364 BOK Financial Corp. 26,776 1,408,418 Capital City Bank Group, Inc. 26,327 818,770 City National Corp. 18,550 1,243,963 Colonial BancGroup, Inc. (The) 44,112 1,080,744 Commerce Bancshares, Inc. 17,497 884,823 Commercial Bankshares, Inc. 35,551 1,268,104 Compass Bancshares, Inc. 23,025 1,311,965 Fifth Third Bancorp. 9,100 346,528 First Bancorp. of North Carolina 18,532 377,682 First Charter Corp. 37,000 890,220 First Horizon National Corp. 20,580 782,246 Hancock Holding Co. 10,000 535,500 LSB Bancshares, Inc. 56,512 963,530 M&T Bank Corp. 6,500 779,740 Marshall & Ilsley Corp. 15,750 758,835 National City Corp. 14,000 512,400 North Fork Bancorp., Inc. 20,000 572,800 Peoples BancTrust Co., Inc. (The) 52,800 995,280 Pinnacle Financial Partners, Inc. (I) 75,000 2,685,000 PNC Financial Services Group, Inc. (The) 19,150 1,387,226 Provident Bankshares Corp. 20,156 746,780 Seacoast Banking Corp. of Florida 69,520 2,099,504 Summit Bancshares, Inc. 18,600 523,032 SunTrust Banks, Inc. 25,556 1,974,968 SVB Financial Group (I) 22,500 1,004,400 Synovus Financial Corp. 20,100 590,337 TCF Financial Corp. 40,150 1,055,543 Trustmark Corp. 4,600 144,578 Whitney Holding Corp. 14,300 511,511 Zions Bancorp. 32,272 2,575,628 Reinsurance 0.76% Max Re Capital Ltd. (Bermuda) 14,600 335,216 RenaissanceRe Holdings Ltd. (Bermuda) 5,750 319,700 Page 2 John Hancock Financial Trends Fund, Inc. Securities owned by the Fund on September 30, 2006 (unaudited) Specialized Finance 0.38% CIT Group, Inc. 6,680 324,848 Thrifts & Mortgage Finance 4.53% Countrywide Financial Corp. 15,150 530,856 First Financial Holdings, Inc. 40,500 1,385,910 Hudson City Bancorp., Inc. 39,150 518,737 South Street Financial Corp. 95,000 855,000 Washington Mutual, Inc. 14,500 630,315 Interest Par value Issuer, description, maturity date rate (%) Value Short-term investments 4.28% (Cost $3,704,658) Certificates of Deposit 0.01% Deposits in mutual banks $15 15,011 Joint Repurchase Agreement 2.33% Investment in a joint repurchase agreement transaction with Cantor Fitzgerald, LP  Dated 9-29-06 due 10-02-06 (secured by U.S. Treasury Bond 8.125% due 8-15-19, U.S. Treasury Inflation Indexed Bond 2.000% due 1-15-26 and U.S. Treasury Inflation Indexed Notes 1.875% due 7-15-13, 2.000% due 1-15-16 and 3.000% due 7-15-12) 5.100 2,013 2,013,000 Shares Cash Equivalents 1.94% AIM Cash Investment Trust (T) 1,676,647 1,676,647 Total investments (Cost $45,374,347) 100.00% Page 3 John Hancock Financial Trends Fund, Inc. Footnotes to Schedule of Investments September 30, 2006 (unaudited) (I) Non-income-producing security. (L) All or a portion of this security is on loan as of September 30, 2006. (T) Represents investment of securities lending collateral. Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on September 30, 2006, including short-term investments, was $45,374,347. Gross unrealized appreciation and depreciation of investments aggregated $41,353,587 and $183,866, respectively, resulting in net unrealized appreciation of $41,169,721. Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Financial Trends Fund, Inc. By: /s/ Barry H. Evans Barry H. Evans President Date: November 29, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Barry H. Evans Barry H. Evans President Date: November 29, 2006 By: /s/ William H. King William H. King Vice President Date: November 29, 2006
